Opinión disidente emitida por el
Juez Asociado Señor Fus-ter Berlingeri.
En el caso de autos, la mayoría del Tribunal resuelve que el Departamento de Asuntos del Consumidor (en ade-lante D.A.Co.) tiene la facultad para otorgar indemniza-ción por daños y perjuicios, incluso por daños por angus-tias mentales, a consumidores afectados por la omisión de constructoras de viviendas de reparar vicios de construcción. Llega a tal conclusión luego de un tortuoso análisis de supuestos precedentes jurisprudenciales y de un enjambre de leyes supuestamente aplicables.
El asunto en cuestión no es realmente tan complicado. No cabe duda de que se le puede encomendar a una agen-cia administrativa el poder de otorgar compensación por daños y perjuicios, si la Legislatura expresamente se lo ha concedido mediante su ley habilitadora. El problema aquí es que con respecto al asunto que nos concierne, en reali-dad no existe tal delegación legislativa.
En prácticamente todas las instancias en que previa-mente hemos reconocido la facultad de un organismo ad-ministrativo para adjudicar una reclamación por daños y perjuicios, tal facultad había sido expresamente otorgada por ley. Tal fue la situación en Rovira Palés v. P.R. Telephone Co., 96 D.P.R. 47 (1968), y en Viajes Gallardo v. Clavell, 131 D.P.R. 275 (1992), en los cuales reconocimos la autoridad de la Comisión de Servicio Público para adjudi-car daños a base de disposiciones legislativas que expresa-mente concedían tal autoridad. Igualmente, esa fue la si-tuación en Aguilú Delgado v. P.R. Parking System, 122 D.P.R. 261 (1988), en el cual resolvimos que conforme a lo *779expresamente dispuesto por el Art. 8 de la Ley Núm. 120 de 7 de junio de 1973 (23 L.P.R.A. sec. 812),(1) D.A.Co. go-zaba de jurisdicción primaria para resolver “cualquier re-clamación que tenga un usuario en contra del operador de un área de estacionamiento público cuando ésta surja de daños o perjuicios sufridos por su vehículo o a cualquier parte o accesorio de éste”.(2) Ciertamente, en los casos pre-viamente señalados, la Legislatura había concedido de forma expresa el poder de otorgar daños y perjuicios a las referidas agencias.
Sólo en una ocasión, de manera excepcional, hemos de-terminado que aunque una agencia no estaba expresa-mente facultada para imponer daños, dicho poder surgía inequívocamente de la amplia facultad que la Asamblea Legislativa le había otorgado de confeccionar remedios para la implantación de la política pública contenida en su ley orgánica. Resolvimos así en U.T.I.E.R. v. J.R.T., 99 D.P.R. 512 (1970). Indicamos allí que:
... La norma o límite legislativo que la Asamblea Legislativa impuso a la Junta sobre este particular es que el remedio orde-nado vaya dirigido a efectuar los propósitos de la ley. Desde luego, esa amplia discreción que la ley le concede a la Junta para crear el remedio no es ilimitada;^ se ha dicho que el reme-dio debe ser apropiado o adecuado. (Enfasis suplido.) Id., pág. 526.
En U.T.I.E.R. v. J.R.T., supra, la Junta de Relaciones del Trabajo había expresado que la facultad de adjudicar *780por daños ejercida por ella era “el único remedio adecuado para bregar con el problema de las huelgas ilegales” (énfa-sis suplido), y el único remedio que podía efectuar la polí-tica pública de la ley y vindicar el interés público, no los intereses privados. En vista de que tal imposición de daños era el único remedio eficaz, y de que el legislador clara-mente le había ordenado a la Junta de Relaciones del Tra-bajo que confeccionase los remedios necesarios para im-plantar la política pública, concluimos que la Junta tenía la facultad para adjudicar daños. Ello contrasta clara-mente con lo sucedido en Morales Torres v. J.R.T., 119 D.P.R. 286 (1987). En ese caso la Junta de Relaciones del Trabajo consideró que la imposición de daños y perjuicios en dicho caSo no era necesaria ni apropiada. Estuvimos de acuerdo con que la situación en este caso no era la de U.T.I.E.R. v. J.R.T., supra, y que la Junta al conceder el remedio dispuesto en la Sec. 30 de la Ley Núm. 96 de 26 de junio de 1956 (29 L.P.R.A. sec. 246b), consistente en la im-posición de una compensación adicional, además de las cos-tas, los gastos, los intereses y los honorarios de abogado del procedimiento, había satisfecho plenamente los objetivos de la Ley de Relaciones del Trabajo.
En el caso de autos, la legislación aplicable no le ha encomendado expresamente a D.A.Co. la facultad en cuestión. La mayoría así lo reconoce en su propia opinión. Por otro lado, la adjudicación de compensación por daños en la situación de autos no es, como en U.T.I.E.R. v. J.R.T., supra, el único remedio que existe para evitar la práctica ilícita de las constructoras de viviendas de no reparar los defectos de construcción. Para adelantar los propósitos de su ley orgánica y vindicar el interés público, D.A.Co. tenía disponible el remedio de ordenar la reparación de los de-fectos dé construcción de la vivienda y el cumplimiento es-pecífico del contrato de compraventa. En efecto, se usó tal remedio aquí, ya que D.A.Co. ordenó el cumplimiento es-pecífico del referido contrato y la reparación de los defectos de construcción.
*781Dispuso que si las querelladas no reparaban los defectos en el término concedido, pagarían adicionalmente a los querellantes la suma de $3,497, suma estimada por D.A.Co. como el costo de dicha reparación. Precisamente, en Hernández Denton v. Quiñones Desdier, 102 D.P.R. 218 (1974), un caso análogo al de autos, este Tribunal validó, como remedio adecuado para un incumplimiento de con-trato como el que nos concierne aquí, la acción correctiva de ordenar la reparación de los defectos de construcción o entregarle al querellante la cantidad que a juicio de la agencia costaría realizar las reparaciones.
En resumen, pues, no tenemos ante nos una situación en la cual el poder de adjudicar daños haya sido expresa-mente otorgado por el legislador a la agencia administra-tiva, o que tal adjudicación sea el único remedio eñcaz que tiene la agencia para llevar a cabo su encomienda. Tam-poco tenemos ante nos un asunto cuya adjudicación debe dejarse a dicha agencia, por ser el organismo más capaci-tado para ello. Otorgar una indemnización por los daños y perjuicios personales sufridos por los compradores de vi-viendas, es un remedio para reparar un perjuicio privado, desde un punto de vista civil. La adjudicación de dichos daños no requiere el conocimiento especializado de D.A.Co. Para ello, los tribunales de justicia están obviamente mejor facultados. Ciertamente la experiencia y el conocimiento institucionales de D.A.Co. son de gran ayuda para la adju-dicación de querellas en que se reclamen daños a la vi-vienda o propiedad, tales como el costo determinado de re-parar los defectos de construcción, ya que D.A.Co. cuenta con técnicos o peritos en el área de la construcción que facilitan el trabajo de la agencia.(3) Sin embargo, para ad-judicar los daños y perjuicios sufridos por los compradores de la vivienda en cuanto a su persona o a su patrimonio *782personal,(4) están mejor facultados los tribunales de justi-cia, los cuales día a día tienen que entender en este tipo de remedios y controversias, y tienen gran experiencia y cono-cimiento sobre tales asuntos.
Es menester recordar, además, que los procedimientos de adjudicación en agencias como D.A.Co. no tienen que estar necesariamente presididos por abogados, por lo que cabe la posibilidad de que quienes determinen asuntos tales como la indemnización por daños por angustias menta-les sean legos en la materia.(5) Por otro lado, debe tenerse en cuenta también que en estos tiempos voces autorizadas han formulado serias críticas con respecto al desempeño de agencias administrativas como D.A.Co. Recientemente, el Ombudsman de Puerto Rico advirtió que, por diversas ra-zones, incluyendo la falta de dinero para contratar aboga-dos, D.A.Co. no estaba sirviendo adecuadamente a los con-sumidores que debe proteger. Destacó la lentitud o inatención de D.A.Co. en la tramitación de querellas, la ausencia de vistas administrativas para resolverlas y la *783ausencia de esfuerzos por ejecutar sus dictámenes a favor de los consumidores.(6)
Por todas las razones mencionadas antes, debemos ser muy cautelosos en suplantar a los foros judiciales y susti-tuirlos por agencias administrativas, cuando se trata de funciones que históricamente han realizado los tribunales, y las han realizado bien. Ciertamente no puede hacerse tal sustitución a base de disposiciones tan imprecisas como la de la ley habilitadora de D.A.Co. que autoriza a dicha agencia a “tomar la acción correctiva que proceda en derecho”. Para que D.A.Co. pueda ejercer el poder de otor-gar daños y perjuicios sufridos por los compradores de vi-viendas en cuanto a su persona, tal poder debe ser expre-samente delegado por nuestra Asamblea Legislativa mediante ley específica al efecto, cosa que no ha ocurrido aquí. Como la mayoría resuelve de otro modo al que creo procedente, disiento.

 La referida ley es conocida como Ley para Regular el Negocio de Areas para el Estacionamiento Público de Vehículos de Motor. 23 L.P.R.A. sees. 805-821.


 El Art. 8 de la Ley Núm. 120 de 7 de junio de 1973 más adelante establece “que la radicación de una reclamación bajo las disposiciones de esta sección no será óbice para que una parte que haya sufrido daños y perjuicios en su persona, pueda radicar la acción correspondiente ante el tribunal con competencia y jurisdicción”. 23 L.P.R.A. see. 812.
En Aguilú Delgado v. P.R. Parking System, 122 D.P.R. 261 (1988), señalamos que conforme a la Ley Núm. 120, supra, y a su exposición de motivos, cuando el usuario de un área de estacionamiento público reclama por daños y angustias men-tales sufridas en su persona, tanto el Departamento de Asuntos del Consumidor (en adelante D.A.Co.) como los tribunales tienen jurisdicción concurrente para atender su reclamación. Nótese que, en este caso específico, la Asamblea Legislativa legisló al efecto.


 En el caso de autos, un técnico de D.A.Co. realizó una inspección en la resi-dencia y rindió un informe, detallando todos los defectos de construcción que presen-taba la vivienda y calculó el costo aproximado de la corrección de los defectos.


 En este caso, los compradores de la vivienda solicitaron ante D.A.Co. indem-nización por los inconvenientes sufridos al no entregárseles la residencia para su uso y disfrute en la fecha pactada. Entre éstos, podemos mencionar los sufrimientos y las angustias mentales experimentadas por los recurrentes al tener que vivir incómoda-mente bajo alquiler, y los daños patrimoniales al tener que pagar rentas en concepto de alquiler de las casas donde han tenido que vivir con su familia por falta de una residencia propia, viéndose imposibilitados de capitalizar estos cánones de arrenda-miento pagados.


 La See. 3.3 de la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico, Ley Núm. 170 de 12 de agosto de 1988 (3 L.P.R.A. see. 2153), establece, en lo pertinente, que:
“Toda agencia podrá designar oficiales examinadores para presidir los procedi-mientos de adjudicación que se celebren en ella, los cuales no tendrán que ser nece-sariamente abogados, particularmente cuando el procedimiento en cuestión es uno informal.
“El jefe de la agencia podrá delegar la autoridad de adjudicar a uno o más funcionarios o empleados de su agencia. A estos funcionarios o empleados se les designará con el título de jueces administrativos.” (Enfasis suplido.)
Nótese, entonces, que al otorgar la facultad para conceder daños y perjuicios a una agencia administrativa, los querellantes se corren el riesgo de que empleados o funcionarios de ésta, que sean legos en la materia, presidan las vistas administrati-vas o adjudiquen las controversias.


 Declaraciones públicas del Ombudsman de 27 de junio de 1997.